MeGINLEY, Judge,
dissenting.
I respectfully dissent. I disagree with the majority’s conclusion that there was a de facto taking in this case. There is not sufficient evidence in the record to support the Court of Common Pleas of Delaware County’s (Trial Court) finding that the Department of Transportation substantially impaired the Elsers’ access to their property, or that they were deprived of the use and enjoyment of their property.
The majority finds that the Department of Transportation (DOT) physically appropriated a portion of the Elsers’ yard for a right of way, and that they are entitled to consequential damages for permanent interference with their access to a road or highway. They have certainly alleged a trespass, but my examination of the testimony reveals there is insufficient evidence to establish that DOT substantially interfered with the Elsers’ access.
Section 612 of the Eminent Domain Code, 26 P.S. § 1-612, provides that “[a]ll condemners, including the Commonwealth, shall be liable for damages to a property abutting the area of an improvement resulting from change of grade of a road or highway, permanent interference with access thereto, or injury to surface support, whether or not any property is taken.” However, for damages to be compensable the interference with access to the highway must be substantial. Department of Transportation v. Richards, 124 Pa.Commonwealth Ct. 432, 556 A.2d 510 (1989).
I do not believe that the evidence established that DOT’s interference with the El-sers’ access to the highway was substantial. The right of access “does not entitle the abutting owner to access at all points along the highway; it does entitle him to access, by reasonable and conventional means, to his property from the highway and from his property to the highway.” Richards, 124 Pa.Commonwealth Ct. at 439, 556 A.2d at 513 n. 7. (emphasis in original).
The Trial Court’s crucial finding that the Elsers do not have a reasonable alternative access to their property is not supported by the evidence. Mr. Elser testified that he has *572always been able to enter and exit his property from Aston Mills Road. Mr. Elser complained that he was forced to create a new pathway to facilitate this access which required him to obtain a driveway permit. This does not entail the severe hardship which would constitute a substantial interference with the Elsers’ access. Therefore, I would reverse the trial court’s order, and remand the case with instructions to enter judgment for the Commonwealth.
PELLEGRINI, J., joins in this dissent.